129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bennie DAVIS, Appellant,v.Fred G. LAFLEUR;  Erik Skon;  David Crist;  Linda Harder;Doctor Ramos;  James H. Bruton, Appellees.
No. 97-2569MN.
United States Court of Appeals, Eighth Circuit.
Oct. 6, 1997.Submitted Sept. 30, 1997.Decided Oct. 6, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Bennie Davis appeals the district court's dismissal of Davis's 42 U.S.C. § 1983 action for failure to state a claim on which relief can be granted.  After de novo review, we conclude the district court's decision was correct.  We thus affirm the district court without further discussion.  See 8th Cir.  R.47B.